786 N.W.2d 876 (2010)
DAN-KAI TUS and Nu Chen Yen Tus, Plaintiffs/Counter-Defendants/Appellants,
v.
Shirley HURT f/k/a Shirley Robbins, Defendant-Cross Defendant, and
Sterling Mortgage & Investment Company, Defendant/Counter-Plaintiff/Cross Plaintiff/Appellee, and
American Title Company of Washtenaw and Republic Banc Mortgage Company, Third-Party Defendants.
Docket No. 139769. COA No. 281007.
Supreme Court of Michigan.
September 1, 2010.

Order
On order of the Chief Justice, the motion by the Michigan Credit Union League for leave to file a brief amicus curiae is considered and it is GRANTED.